NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 12 January 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-19 have been cancelled.
Claims 22-27 are new.
Claims 1-17 and 20-27 are currently pending and considered below.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Lish, Attorney of Record, on 01 March 2022.


Claim 1, line 10, “a fixed frame element that supports a lower edge of the wall frame” has been amended to --a fixed frame element that hingedly supports a lower edge of the wall frame, wherein the fixed frame element comprises a front surface which provides a lower, fixed portion of the climbing surface--
Claim 1, line 18, “the first end of the actuator” has been amended to --the first end of each of the one or more actuators--

Claim 8, line 6, “the actuator” has been amended to --the respective actuator--

Claim 22, line 3, a period has been added after “member”

Claim 24, line 1, “the top” has been amended to --a top--

Claim 25, lines 1-2, “the first end of the actuator” has been amended to --the first end of each of the one or more actuators--

Claim 26 has been deleted.

Claim 27, lines 1-2, “The adjustable-incline climbing wall of claim 26, wherein the vertical climbing element” has been amended to --The adjustable-incline climbing wall of claim 1, wherein the lower, fixed portion of the climbing surface--

Reasons for Allowance
Claims 1-17, 20-25, and 27 are allowed in view of the above Examiner’s Amendment and the filing of a Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to disclose an adjustable incline climbing wall in combination with all of the structural and functional limitations required comprising one or more climbing panels configured to provide a climbing surface, a plurality of climbing grips, a wall frame, a system for adjusting an incline of the climbing surface comprising a support assembly and one or more actuators, where the support assembly includes a base unit, a fixed frame element that hingedly supports a lower edge of the wall frame and comprises a front surface which provides a lower, fixed portion of the climbing surface, and an actuator support frame, wherein a first end of each of the one or more actuators is connected to the actuator support frame and a second end of each of the one or more actuators is connected to the wall frame, wherein the actuator support frame supports the first end of each of the one or more actuators in a raised position relative to a ground surface on which the support assembly rests, wherein the connection between each of the one or more actuators and one or more ofc the wall frame and the actuator support frame is adjustable such that each of the one or more actuators is movable between a first actuator attachment position and a second actuator attachment position, wherein a first permitted range of incline angles is provided when the one or more actuators is in the first actuator attachment position and a second permitted range of incline angles is provided when the 
The closest prior arts of record to Meissner (US Patent No. 7762928), Schneider (Foreign Patent Publication No. DE102005063225A1), and Miceli et al. (Foreign Patent Publication No. FR2682606A1) each teach various aspects of the claimed invention, but all fail to teach a support assembly comprising a fixed frame element that hingedly supports a lower edge of a wall frame and comprises a front surface which provides a lower, fixed portion of the climbing surface. Modifications to the above prior arts to include the fixed frame element in the configuration as claimed would require extensive structural changes that would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention and would require hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        


/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784